COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





THE STATE OF TEXAS,

                                    Appellant,

v.

PABLO GARCIA,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00232-CR

Appeal from
 Criminal District Court No. 1

of El Paso County, Texas

(TC # 20090D05484)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss filed by the State pursuant to Tex.R.App.P.
42.2(a).  Concluding that the State has established compliance with the requirements of Rule 42.2(a),
we grant the motion and dismiss the appeal.

November 30, 2010                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)